


110 HR 6569 IH: Public Health Emergency Response Act of

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6569
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mrs. Capps (for
			 herself, Ms. Matsui, and
			 Mr. Butterfield) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to ensure that
		  victims of public health emergencies have meaningful and immediate access to
		  medically necessary healthcare services.
	
	
		1.Short title; table of
			 contentsThis section may be
			 cited as the Public Health Emergency Response Act of
			 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Since 2000, the Secretary of Health and
			 Human Services has declared that a public health emergency existed nationwide
			 in response to the attacks of September 11th and in response to Hurricanes
			 Katrina and Rita.
				(2)In the event of a
			 public health emergency, compliance with recommendations to seek immediate care
			 may be critical to containing the spread of an infectious disease outbreak or
			 responding to a bioterror attack.
				(3)Nearly sixteen
			 percent of Americans lack health insurance coverage.
				(4)Fears of
			 out-of-pocket expenses may cause individuals to delay seeking medical attention
			 during a public health emergency.
				(5)A
			 public health emergency may disrupt healthcare assistance programs for
			 individuals with chronic conditions, exacerbating the costs and risks to their
			 health.
				(6)The uninsured
			 could place great financial strain on healthcare providers during a public
			 health emergency.
				(7)The Department of
			 Health and Human Services Pandemic Influenza Plan projects that a pandemic
			 influenza outbreak could result in 45 million additional outpatient visits,
			 with 865,000 to 9,900,000 individuals requiring hospitalization, depending upon
			 the severity of the pandemic.
				(8)Hospitals in the
			 United States could lose as much as $3.9 billion in uncompensated care and cash
			 flow losses in the event of a severe pandemic.
				(9)Under current
			 statute, no dedicated mechanism exists to reimburse providers for uncompensated
			 care during a public health emergency.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide temporary emergency healthcare
			 coverage for uninsured and certain otherwise qualified individuals in the event
			 of a public health emergency declared by the Secretary of Health and Human
			 Services;
				(2)to
			 ensure that healthcare providers remain fiscally solvent and are not
			 overburdened by the cost of uncompensated care during a public health
			 emergency;
				(3)to eliminate a
			 primary disincentive for uninsured and certain otherwise qualified individuals
			 to promptly seek medical care during a public health emergency; and
				(4)to minimize delays
			 in the provision of emergency healthcare coverage by clarifying eligibility
			 requirements and the scope of such coverage and identifying the funding
			 mechanisms for emergency healthcare services.
				3.Emergency
			 healthcare coverage
			(a)In
			 generalTitle III of the Public Health Service Act is amended by
			 inserting after section 319K the following new section:
				
					319K–1.Emergency
				healthcare coverage
						(a)Activation and
				termination of emergency healthcare coverage
							(1)Based on public
				health emergency
								(A)In
				generalThe Secretary may activate the coverage of emergency
				healthcare services under this section only if the Secretary determines that
				there is a public health emergency.
								(B)Determination of
				public health emergencyFor
				purposes of this section, there is a public health emergency
				only if a public health emergency exists under section 319.
								(2)ConsiderationsIn
				making a determination under paragraph (1), the Secretary shall consider a
				range of factors including the following:
								(A)The degree to which the emergency is likely
				to overwhelm healthcare providers in the region.
								(B)The opportunity to
				minimize morbidity and mortality through intervention under this
				section.
								(C)The estimated
				number of direct casualties of the emergency.
								(D)The potential
				number of casualties in the absence of intervention under this section (such as
				in the case of infectious disease).
								(E)The potential
				adverse financial impacts on local healthcare providers in the absence of
				activation of this section.
								(F)The need for healthcare services is of
				sufficient severity and magnitude to warrant major assistance under this
				section above and beyond the emergency services otherwise available from the
				Federal Government.
								(G)Such other factors
				as the Secretary may deem appropriate.
								(3)Termination and
				extension
								(A)In
				generalCoverage of emergency healthcare services under this
				section shall terminate, subject to subsection (c)(2), upon the earlier of the
				following:
									(i)The
				Secretary’s determination that a public health emergency no longer
				exists.
									(ii)Subject to
				subparagraph (B), 90 days after the initiation of coverage of emergency
				healthcare services.
									(B)Extension
				authorityThe Secretary may
				extend a public health emergency for a second 90-day period, but only if a
				report to Congress is made under paragraph (4) in conjunction with making such
				extension.
								(4)Report
								(A)In
				generalPrior to making an extension under paragraph (3)(B), the
				Secretary shall transmit a report to Congress that includes information on the
				nature of the public health emergency and the expected duration of the
				emergency. The Secretary shall include in such report recommendations, if
				deemed appropriate, regarding requesting Congress to provide a further
				extension of the public health emergency period beyond the second 90-day
				period.
								(B)Report
				contentsA report under subparagraph (A) shall include a
				discussion of the healthcare needs of emergency victims and affected
				individuals including the likely need for follow-up care over a two-year
				period.
								(5)CoordinationThe
				Secretary shall ensure that the activation, implementation, and termination of
				emergency healthcare services under this section in response to a public health
				emergency is coordinated with all functions, personnel, and assets of the
				Federal, State, local, and tribal responses to the emergency.
							(6)Medical
				monitoring programThe
				Secretary shall establish a medical monitoring program for monitoring and
				reporting on healthcare needs of the affected population over time. At least
				annually during the 5-year period following the date of a public health
				emergency, the Secretary shall report to Congress on any continuing healthcare
				needs of the affected population related to the public health emergency. Such
				reports shall include recommendations on how to ensure that emergency victims
				and affected individuals have access to needed healthcare services.
							(b)Eligibility for
				coverage of emergency healthcare services
							(1)Limited
				eligibility
								(A)In
				generalEligibility for coverage of emergency healthcare services
				under this section for a public health emergency is limited to individuals
				who—
									(i)are emergency
				victims who are uninsured or otherwise qualified; or
									(ii)are affected
				individuals who are uninsured.
									(B)DefinitionsFor
				purposes of this section with respect to a public health emergency:
									(i)InsuredAn individual is insured if
				the individual has group or individual health insurance coverage or publicly
				financed health insurance (as defined by the Secretary).
									(ii)Otherwise
				qualifiedAn individual is
				“otherwise qualified” if the individual is insured but the Secretary determines
				that the individual’s healthcare insurance coverage is not at least
				actuarially-equivalent to benchmark coverage. In establishing such benchmark
				coverage, the Secretary shall consider the standard Blue Cross/Blue Shield
				preferred provider option service benefit plan described in and offered under
				section 8903(1) of title 5, United States Code.
									(iii)UninsuredAn
				individual is uninsured if the individual is not insured.
									(iv)Emergency
				victimAn individual is an
				emergency victim with respect to a public health emergency if
				the individual needs healthcare services due to injuries or disease resulting
				from the public health emergency.
									(v)Affected
				individualAn individual is an affected individual
				with respect to a public health emergency if—
										(I)the individual resides in an assistance
				area designated for the emergency (or whose residence was displaced by the
				emergency) or, in the case of such an emergency constituting a pandemic flu or
				other infectious disease outbreak, who resides in the area affected by the
				outbreak (or whose residence was displaced by the emergency); and
										(II)the individual’s
				ability to access care or medicine is disrupted as a result of the
				emergency.
										(2)ProcessThe
				Secretary shall establish a streamlined process for determining eligibility for
				emergency healthcare services under this section. In establishing such
				process—
								(A)the Secretary shall
				recognize that in the context of a public health emergency, individuals may be
				unable to provide identification cards, healthcare insurance information, or
				other documentation; and
								(B)the primary method for determining
				eligibility for such services shall be an attestation provided to the
				healthcare provider by the recipient of the services that the recipient meets
				the eligibility criteria established under paragraph (1)(A), with a standard
				alternative for unattended minors and adults without the capacity to sign such
				an attestation form.
								(3)Service
				deliveryProviders may commence provision of emergency healthcare
				services for an individual in the absence of any centralized enrollment
				process, if the provider has collected basic information, specified by the
				Secretary, including the individual’s name, address, social security number,
				and existing health insurance coverage (if any), that establishes a prima facie
				basis for eligibility, except that such information shall not be required in
				cases where the individual is unable to provide the information due to
				disability or incapacitation.
							(c)Emergency
				healthcare services
							(1)In
				generalFor purposes of this section, the term emergency
				healthcare services—
								(A)means items and
				services for which payment may be made under parts A and B of the Medicare
				program;
								(B)includes
				prescription drugs (not covered under such part B) specified by the Secretary
				under subsection (g), based on the formularies of the two or more prescription
				drug plans under part D of the Medicare program with the largest enrollment;
								(C)may include drugs, devices, biologics, and
				other healthcare products, if such products are authorized for use by the Food
				and Drug Administration pursuant to an alternate authority, including the
				emergency use authority under section 564 of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 360bbb–3); and
								(D)for an affected individual, is limited to
				those items and services described under subparagraphs (A), (B) or (C) that a
				third-party payor, such as a government program or charitable organization,
				reimbursed or otherwise provided to an affected individual during the three
				months prior to the declaration of the public health emergency.
								(2)Not Medicare,
				Medicaid, or SCHIP benefitsThe emergency healthcare services provided
				under this section are not benefits under Medicare, Medicaid or SCHIP. Nothing
				in this section shall be interpreted as altering or otherwise conflicting with
				titles XVIII, XIX, or XXI of the Social Security Act.
							(3)Completion of
				treatment for emergency victimsNotwithstanding termination of the coverage
				of emergency healthcare services pursuant to subsection (a)(4), the Secretary
				may identify a subgroup of emergency victims on a case-by-case basis or
				otherwise to continue receiving coverage of emergency healthcare services for
				up to an additional 60 days. Such emergency healthcare services provided after
				the termination date shall be limited to services and items that are medically
				necessary to treat an injury or disease resulting directly from the public
				health emergency involved.
							(d)Covered
				providers
							(1)In
				generalSubject to paragraph
				(2), healthcare services are not covered under this section unless they are
				furnished by a healthcare provider that—
								(A)has a valid
				provider number under the Medicare program, the Medicaid program, or
				SCHIP;
								(B)is in good
				standing with such program; and
								(C)is not excluded
				from participation in a Federal healthcare program (as defined in section
				1128B(f) of the Social Security Act, 42 U.S.C. 1320a–7b(f)).
								(2)Waiver
				authority
								(A)In
				generalThe Secretary may by regulation waive certain
				requirements for provider enrollment that otherwise apply under the Medicare or
				Medicaid program or under SCHIP to ensure an adequate supply of healthcare
				providers (such as nurses and other healthcare providers who do not typically
				participate in the Medicare or Medicaid program or SCHIP) and services in the
				case of a public health emergency. Such requirements may include the
				requirement that a licensed physician or other healthcare professional holds a
				license in the State in which the professional provides services or is
				otherwise authorized under State law to provide the services involved.
								(B)Report on
				Emergency System for Advance Registration of Volunteer Health Professionals
				(ESAR–VHP)Not later than 180
				days after the date of the enactment of this section, the Secretary shall
				submit to Congress a report on the number of volunteers, by profession and
				credential level, enrolled in the Emergency System for Advance Registration of
				Volunteer Health Professionals (ESAR–VHP) that will be available to each State
				in the event of a public health emergency. The Secretary shall determine if the
				number of such volunteers is adequate for interstate deployment in response to
				regional requests for volunteers and, if not, shall include in the report
				recommendations for actions to ensure an adequate surge capacity for public
				health emergencies in defined geographic areas.
								(3)Medicare and
				Medicaid programs and SCHIP definedFor purposes of this
				section:
								(A)The term
				Medicare program means the program under parts A, B, and D of
				title XVIII of the Social Security.
								(B)The term
				Medicaid program means the program of medical assistance under
				title XIX of such Act.
								(C)The term
				SCHIP means the State children’s health insurance program under
				title XXI of such Act.
								(e)Payments and
				claims administration
							(1)Payment
				amountThe amount of payment under this section to a provider for
				emergency healthcare services shall be equal to 100 percent of the payment rate
				for the corresponding service under part A or B of the Medicare program, or, in
				the case of prescription drugs and other items and services not covered under
				either such part, such amount as the Secretary may specify by rule. Such a
				provider shall not be permitted to impose any cost-sharing or to balance bill
				for services furnished under this section.
							(2)Use of Medicare
				contractorsThe Secretary shall enter into arrangements with
				Medicare administrative contractors under which they process claims for
				emergency healthcare services under this section using the claim forms, codes,
				and nomenclature in effect under the Medicare program.
							(3)Application of
				secondary payer rulesIn the case of payment under this section
				for emergency healthcare services for otherwise qualified individuals who have
				some health insurance coverage with respect to such services, the
				administrative contractors under paragraph (2) shall submit a claim to the
				entity offering such coverage to recoup all or some of such payment, reflecting
				whatever amount the entity would normally reimburse for each covered service.
				The provisions of section 1862(b) of the Social Security Act (42 U.S.C.
				1395y(b)) shall apply to benefits provided under this section in the same
				manner as they apply to benefits provided under the Medicare program.
							(4)Payments for
				emergency healthcare services and related costsPayments to provide, and costs to
				administer, emergency healthcare services under this section shall be made from
				the Public Health Emergency Fund, as provided under subsection (f)(1).
							(5)Attestation
				requirementNo payment shall
				be made under this section to a provider for emergency healthcare services
				unless the provider has executed an attestation that—
								(A)the provider has notified the
				administrative contractor of any third-party payment received or claims pending
				for such services;
								(B)the recipient of the services has executed
				an attestation or otherwise satisfies the eligibility criteria established
				under subsection (b); and
								(C)the services were
				medically necessary.
								(f)Public Health
				Emergency Fund; fraud and abuse provisions
							(1)The Public
				Health Emergency FundThere
				is authorized to be appropriated to the Public Health Emergency Fund
				(established under section 319(b)) such sums as may be necessary under this
				section for payments to provide emergency healthcare services and costs to
				administer the services during a public health emergency.
							(2)No use of
				medicare fundsNo funds under the Medicare program shall be
				available or used to make payments under this section.
							(3)Fraud and abuse
				provisionsProviders and
				recipients of emergency healthcare services under this section shall be subject
				to the Federal fraud and abuse protections that apply to Federal healthcare
				programs as defined in section 1128B(f) of the Social Security Act.
							(g)RulemakingThe
				Secretary may issue regulations to carry out this section and shall use a
				negotiated rulemaking process to advise the Secretary on key issues regarding
				the implementation of this section.
						(h)Public health
				emergency planning and the education of healthcare providers and the general
				population
							(1)Planning for
				coverage of emergency healthcare services in public health
				emergenciesThe Secretary
				shall, within 90 days after the date of the enactment of this section, initiate
				planning to carry out this section, including planning relating to
				implementation of the subsection (e) in the event of activation of emergency
				healthcare coverage.
							(2)Outreach and
				public education campaignThe
				Secretary shall conduct an outreach and public education campaign to inform
				healthcare providers and the general public about the availability of emergency
				healthcare coverage under this section during the period of the emergency. Such
				campaign shall include—
								(A)an explanation of
				the emergency healthcare coverage program under this section;
								(B)claim forms and
				instructions for healthcare providers to use when providing covered services
				during the emergency period; and
								(C)special outreach
				initiatives to vulnerable and hard-to-reach populations.
								(3)Authorization of
				appropriationsThere is authorized to be appropriated for each
				fiscal year (beginning with fiscal year 2009) $7,000,000 to carry out
				paragraphs (1) and (2) during the fiscal year.
							(i)Application of
				policies under other Federal healthcare programsAs specified in
				subsections (c) through (e), the Secretary may adopt in whole or in part the
				coverage, reimbursement, provider enrollment, and other policies used under the
				Medicare program and other Federal healthcare programs in administering
				emergency healthcare services under this section to the extent consistent with
				this
				section.
						.
			(b)Application of
			 Public Health Emergency FundSection 319(b)(1) of such Act (42 U.S.C.
			 247d(b)(1)) is amended—
				(1)by inserting
			 and section 319K–1 after subsection (a);
			 and
				(2)by striking
			 such subsection and inserting subsection
			 (a).
				
